       Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    JEFFREY WERCHAN                                          CIVIL ACTION

    VERSUS                                                      NO. 19-1428

    BP EXPLORATION &                                       SECTION “R” (1)
    PRODUCTION, INC., ET AL.



                                   ORDER


        Defendants move for summary judgment. 1 Plaintiff does not oppose

the motion. Because there is no genuine dispute as to any material fact, and

because defendants are entitled to a judgment as a matter of law, the Court

grants defendants’ motion.



I.      BACKGROUND

        This case arises from plaintiff Jeffrey Werchan’s alleged exposure to

harmful chemicals after the DEEPWATER HORIZON oil spill. 2 Plaintiff

alleges that, after the oil spill, he performed “shoreline cleanup” between

April 21, 2010 and April 29, 2010. 3 During the course of this work, plaintiff




1       R. Doc. 28.
2       See R. Doc. 1.
3       Id. at 5, ¶¶ 23, 25.
     Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 2 of 9




was allegedly exposed to “oil, dispersants, and other harmful chemicals.”4

Plaintiff states that this exposure caused permanent injuries, and he alleges

that he was diagnosed with chronic sinusitis, chronic pharyngitis, and

chronic pain in his upper and lower limbs on July 9, 2013. 5

      On February 15, 2019, plaintiff filed this action against defendants BP

Exploration & Production Inc. and BP America Production Company,

pursuant to the terms of the Medical Benefits Class Action Settlement

Agreement (“MSA”) in In re Oil Spill by the Oil Rig “Deepwater Horizon” in

the Gulf of Mexico, on April 20, 2010. Plaintiff alleges that his exposure to

toxic chemicals during the clean-up work legally and proximately caused his

permanent injuries.6     Defendants now move for summary judgment. 7

Plaintiff has not filed opposition to defendants’ motion. 8




4     Id. at 5-6, ¶ 25.
5     Id. at 6, ¶ 27, 31.
6     Id. at ¶ 31.
7     R. Doc. 28.
8     On September 15, 2020, plaintiff’s counsel moved to withdraw from
this action. R. Doc. 25. The Court granted the motion on October 7, 2020.
R. Doc. 30. The Court ordered plaintiff to submit a written statement
regarding future representation and the steps he was taking to secure new
counsel by October 23, 2020. Id. at 2. The Court also notified plaintiff that
failure to submit the required statement or to prosecute his case, with or
without counsel, could result in appropriate sanctions, including dismissal.
Id. Plaintiff did not comply with the Court’s order.
                                      2
      Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 3 of 9




II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting

10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).


                                       3
     Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 4 of 9




      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. v. Lease, 755 F. Supp. 948,

951 (D. Colo. 1991)). “[T]he nonmoving party can defeat the motion” by

either countering with evidence sufficient to demonstrate the “existence of a

genuine dispute of material fact,” or by “showing that the moving party's

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

      If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325. The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,


                                       4
     Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 5 of 9




against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322)).

      In the Fifth Circuit, a district court may not grant a “default” summary

judgment on the ground that it is unopposed. Morgan v. Federal Exp. Corp.,

114 F. Supp. 3d 434, 437 (S.D. Tex. 2015) (collecting cases). Even in the

context of unopposed motions for summary judgment, the movant must still

show that there is no genuine issue of material fact, and that it is entitled to

summary judgment as a matter of law. Hetzel v. Bethlehem Steel Corp., 50

F.3d 360, 362 n.3 (5th Cir. 1995). But, when a motion for summary judgment

is unopposed, a court may accept the movant’s evidence as undisputed.

Morgan, 114 F. Supp. 3d at 437 (quoting UNUM Life Ins. Co. of America v.

Long, 227 F. Supp. 2d 609 (N.D. Tex. 2002)). Still, if the moving party fails

to meet its burden, the Court must deny the motion for summary judgment.

Hetzel, 50 F.3d at 362 n.3.



III. DISCUSSION

      The BP Settlement Agreement resolved damages claims for certain

individuals exposed to harmful chemicals as a result of the oil spill. See In

re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, No.


                                       5
     Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 6 of 9




10-2179, 2016 WL 4091416, at *4 (E.D. La. Aug 2, 2016). Class members who

did not opt out of the agreement surrendered nearly all their rights to sue BP

in return for defined compensation benefits. See Piacun v. BP Exploration

& Prod., Inc., No. 15-2963, 2016 WL 7187946, at *3 (E.D. La. Dec. 12, 2016).

One exception to this rule is when a class member’s injury caused by his

exposure to harmful chemicals is first diagnosed after April 16, 2012. Id. So

long as certain preconditions are met, class members suffering from these

“Later-Manifested Physical Conditions” (“LMPCs”) are permitted to file suit

against BP in federal court as part of the Settlement Agreement’s “Back-End

Litigation Option” (“BELO”). Id. at *4.

      Plaintiff has asserted a BELO claim against defendants arising from his

alleged exposure to toxic chemicals. 9 To succeed on this claim, plaintiff must

prove, among other things, that his LMPC was legally caused by his exposure

to harmful substances released as a result of the oil spill. Id. at *4-5 (stating

the elements of a BELO claim as (1) the plaintiff has a “physical condition;”

(2) the physical condition was diagnosed after April 16, 2012; and (3) the

physical condition “resulted from exposure to oil or other hydrocarbons

and/or    dispersants   or   decontaminants      used    in   connection    with

DEEPWATER HORIZON response activities”).


9     See R. Doc. 1.
                                       6
     Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 7 of 9




      In a toxic torts case like this one, plaintiff must submit expert

testimony to prove causation. See Seaman v. Seacor Marine LLC, 326 F.

App’x 721, 723 (5th Cir. 2009) (noting that “expert testimony is . . . required

to establish causation”). There is no indication that plaintiff has retained an

expert to provide testimony related to the causation of his LMPC. See Fed.

R. Civ. P. 26(a)(2)(B). Nor is there an indication that plaintiff will present

expert testimony from a non-retained treating physician. See id. 26(a)(2)(C).

Pursuant to the Court’s scheduling order, plaintiff’s expert-disclosure

deadline was set for September 16, 2020. 10 Defendants represent that

plaintiff failed to make any expert disclosures or submit a single expert

report before this deadline expired. 11

      Only two documents in the record speak to plaintiff’s LPMCs. The first

is a three-page Examination Report from Industrial Medicine Specialists

(“IMS”), dated July 9, 2013.12 As this Court has previously found, “any

potential opinion from an IMS clinician” on causation is “unreliable and

inadmissible under” Federal Rule of Evidence 702. Banegas v. BP Expl. &

Prod., Inc., No. 17-7429, 2019 WL 424683, at *2-3 (E.D. La. Feb. 4, 2019).

In Banegas, the Court found IMS opinions inadmissible based on deposition


10    R. Doc. 14 at 2.
11    R. Doc. 28-1 at 6.
12    R. Doc. 28-2 at 2-4.
                                          7
     Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 8 of 9




testimony from IMS’s owner, Dr. Paul Hubbell. Id. at *2. In his deposition

for Banegas, Dr. Hubbell candidly admitted that “IMS conducted its

examinations without information that is critical to proving causation . . .

such as knowledge of what chemicals plaintiff was exposed to, the

toxicological effect of those chemicals, or the degree of his exposure.” Id.

Here, with their motion for summary judgment, defendants again submit Dr.

Hubbel’s Banegas deposition. 13 Based on his testimony, the Court finds that

plaintiff’s IMS examination report is unreliable and inadmissible under

Federal Rule of Evidence 702.14

     The remaining document is a medical record from Diagnosis Imaging

Services, signed by Dr. Bradley S. Shore. 15 This document seems to indicate

that plaintiff received a diagnosis of “[c]hronic sinusitis” on November 9,

2013.16 But, even if this document is admissible proof to show plaintiff’s

diagnosis, it does not provide any indication as to what caused the condition.




13    R. Doc. 28-4. Although the deposition was not taken specifically for
this suit, numerous courts have held that a deposition taken for a different
action may be considered under Rule 56 for summary judgment as if it were
a sworn affidavit. See Bingham v. Jefferson County, No. 11-48, 2013 WL
1312563, at *6 & n.4 (E.D. Tex. March 1, 2013) (collecting cases).
14    See, e.g., R. Doc. 28-4 at 6.
15    R. Doc. 28-5 at 2.
16    Id.
                                     8
      Case 2:19-cv-01428-SSV-JVM Document 33 Filed 11/23/20 Page 9 of 9




      Accordingly, the Court finds that defendants’ have shown that there is

no genuine issue of material fact on causation, an essential element of

plaintiff’s claim. Plaintiff’s claim fails, and the Court must grant defendants’

motion for summary judgment.



IV.   CONCLUSION

      For the foregoing reasons, defendants’ motion for summary judgment

is GRANTED. Plaintiff’s BELO claim is DISMISSED WITH PREJUDICE.



        New Orleans, Louisiana, this ____
                                      23rd day of November, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                       9
